
	
		I
		111th CONGRESS
		1st Session
		H. R. 2127
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Souder introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to eliminate the
		  income eligibility and service-connected disability rating requirements for the
		  veterans beneficiary travel program administered by the Secretary of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Travel Equity Act of
			 2009.
		2.Elimination of income
			 eligibility and service-connected disability rating requirements for veterans
			 beneficiary travel programSection 111 of such title is amended by
			 adding at the end the following:
			
				(i)Effective beginning on the 90th day
				following the date of enactment of this subsection, the Secretary may not
				impose any income or pension eligibility requirement, or require any
				service-connected disability rating, for a veteran to be eligible for an
				allowance or reimbursement under this section and shall eliminate any such
				requirements in effect before such 90th
				day.
				.
		
